23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
John R. McINTYRE, Plaintiff Appellant,v.Robert D. CROUCH, M.D.;  State of Maryland;  Miles &Stockbridge, Defendants Appellees.
No. 93-1454.
United States Court of Appeals, Fourth Circuit.
Submitted June 30, 1993.Decided May 5, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  William N. Nickerson, District Judge.  (CA-92-3175)
John R. McIntyre, appellant pro se.
Ralph Peyton Mahaffey, Miles & Stockbridge, Fairfax, VA;  Conrad Whiting Varner, Miles & Stockbridge, Frederick, Md, for appellees.
D.Md.
AFFIRMED.
Before WIDENER, PHILLIPS, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
John R. McIntyre appeals from the district court's order dismissing this action claiming medical malpractice and a denial of his right to a jury trial.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  McIntyre v. Crouch, No. CA-92-3175 (D. Md. March 31, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.  The motions for appointment of counsel and for oral argument are denied.


2
AFFIRMED.